Citation Nr: 0823209	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to Department of Veterans Affairs compensation benefits, 
other than health care benefits under Chapter 17, of Title 
38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The appellant served on active duty from September 2001 to 
January 2005.  She was discharged from service under other 
than honorable (OTH) conditions. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  This matter was last before the Board in August 
2007 when it was remanded to cure a procedural defect.  

In February 2007, the appellant testified before the Board at 
the RO.  A transcript from that hearing has been incorporated 
into the claims file.


FINDINGS OF FACT

1.  The appellant was discharged from active duty under other 
than honorable conditions.

2.  In April 2003, the appellant was found guilty by the 
United States Navy of being absent without leave and also was 
found guilty of methamphetamine use.

3.  The appellant's offenses committed during service were 
not minor and were willful and persistent; additionally, she 
was not insane at the time of the commission of these 
offenses.


CONCLUSION OF LAW

The appellant's other than honorable discharge due to willful 
and persistent misconduct is dishonorable for VA purposes and 
is therefore a bar to VA compensation benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 2002 & Supp. 2007); 38 C.F.R. § 3.12 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that the Board has considered whether 
the notice and development provisions of VA law are 
applicable to this claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007).  The Board finds 
that, because this case involves the legal question regarding 
whether the appellant has legal standing to apply for VA 
benefits, the notice and duty to assist provisions do not 
apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
her claim.

Notwithstanding the inapplicability of the notice and duty to 
assist provisions in the case, by an August 2005 letter, the 
RO informed the appellant of the criteria that must be met 
before she could be eligible to apply for VA benefits.  The 
appellant has been afforded a personal hearing before the 
undersigned in February 2007.  She has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  In addition, VA 
has associated with the claims folder the appellant's service 
administrative records as well as her written communications.  
The appellant has not identified any additional evidence 
pertinent to her claim which is not already of record and 
there are no additional records to obtain.  

Turning to the applicable law, the term 'veteran' means a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  If the former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation is not payable 
unless the period of service on which the claim was based was 
terminated by a discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  
A discharge under honorable conditions is binding on VA as to 
the character of discharge.  38 C.F.R. § 3.12(a).

A discharge for willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
This includes a discharge under other than honorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

Service personnel records reveal that, in April 2003, the 
appellant was found guilty of being absent from her unit.  
Also in April 2003, the appellant was found guilty of drug 
abuse (methamphetamine).  In January 2005, it was noted that 
her performance to date did not merit special consideration 
for exception from the Navy's Zero Tolerance Policy.  There 
was also evidence that the appellant had violated a 
restraining order for a traffic violation.  

The Board finds that being absent without leave and the abuse 
of drugs while on active duty reflect willful and persistent 
misconduct.  Furthermore, drug abuse and being absent from 
duty are not minor offenses.  The Board notes the United 
States Court of Appeals for Veterans Claims has found that an 
unauthorized absence is the type of offense that would 
interfere with and preclude the performance of an appellant's 
military duties and thus cannot constitute a minor offense.  
Cropper v. Brown, 6 Vet. App. 450, 453 (1994).  Along the 
same lines, the Board finds that the willing use of 
methamphetamines during active duty would interfere with and 
preclude the performance of the appellant's military duties.  
It also cannot constitute a minor offense.  

The Board must determine if the appellant was insane during 
any period of her service.  Generally, VA benefits are not 
payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. §§ 101(2), 101(18); 38 
C.F.R. § 3.12(a).  However, if it is established that the 
person in question was insane at the time of committing the 
offense leading to the discharge, that person is not 
precluded from benefits by that discharge.  38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).

In the present claim, there is no evidence that the appellant 
was insane at the time of the offenses leading to the 
discharge.  She has offered no evidence or allegation of 
insanity at the time of the offenses or while in-service.  
She testified that she was upset over the death of her mother 
but she has not alleged that she was insane.  

In summary, the Board finds that the evidence shows that the 
appellant was discharged due to misconduct and the misconduct 
was not minor in nature.  The appellant was not insane at the 
time of the incidents.  Given these findings, the Board 
concludes that the appellant is precluded from VA benefits by 
virtue of the character of the OTH discharge.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The other than honorable discharge from service constitutes a 
bar to VA compensation benefits, other than health care 
benefits authorized by Chapter 17, Title 38, United States 
Code, and related benefits.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


